DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 3-12, 14, 16-25, and 27-50 were pending, with claims 1, 3-12, 14, 16-25, and 40-50 rejected and claims 27-39 withdrawn from consideration as being directed to a non-elected invention.  Claims were amended. Claims 1, 3-12, 14, 16-25, and 27-50 remain pending with claims 27-39 withdrawn from consideration. Claims 1, 3-12, 14, 16-25, and 40-50 are examined in this office action. 

Information Disclosure Statement
The Information Disclosure Statements filed 10/7/2020 through 3/24/2021 have been considered. 


Response to Arguments
35 USC § 103:
Applicant’s arguments with respect to the previous § 103 rejections of claims 1, 3-12, 14, 16-25, and 40-50 (pgs. 14-20 of remarks filed 12/29/2020) have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not teach all of the limitations of claims 1/14/40 (pgs. 15-17 of remarks) because the citations to Hamm do not teach 1) providing privileges during transit of the item to be shipped, or 2) requesting, by the ID node, software 
First, applicant argues that Hamm (in combination with the other applied references) does not teach providing privileges during transit of the item to be shipped (pgs. 15-17 of remarks). The examiner respectfully disagrees and argues that Hamm teaches providing the privileges during transit of the item. For example, Hamm teaches “a shipper may define the reporting configuration of sensor device 102a to restrict the receiver from viewing data regarding the shipment to certain locations or during certain times. In addition, the configuration of sensor device 102 a may also permit the receiver to view all data of the shipment once it has entered within a certain radius of the delivery location” (Hamm: ¶ 0071). As per ¶ 0039 of Hamm, these permissions are provided by a server. Therefore, ¶ 0071 and ¶ 0039 would already render the limitation for providing privileges during transit of the item to be shipped obvious. The examiner further cites to ¶ 0020-0022 showing a client must be authenticated by the tracking center, i.e. server, before sensor data is provided, and ¶ 0066 showing permission mechanism governs which parties have access to the data, which as per ¶ 0067 may be changed during transit for further explanation. However, just viewing Hamm at ¶ 0071 and ¶ 0039 as above would have taught the concept of providing privileges during transit under the broadest reasonable interpretation. 
Applicant further argues that Hamm (in combination with the other applied references) does not teach requesting, by the ID node, software updates (pg. 17 of remarks). However, the examiner respectfully disagrees and argues that by virtue of the sensor device (i.e. ID Node) sending a message containing sensor information resulting in a software update being pushed to the sensor device, this amounts to a request by the ID node that results in a software update from 
Thus the examiner maintains the previous § 103 rejections of claims 1, 3-12, 14, 16-25, and 40-50 for the reasons above. The examiner attempted to contact applicant regarding a possible examiner’s amendment to put the application in condition for allowance but a response was not received. Should applicant wish to amend the claims to specify how the privilege allows the data to be accessed from the ID node (e.g. via a local connection or other specific pathway) then it would likely overcome the existing § 103 rejections and prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 14, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140279596 A1 to Waris et al (Waris) in view of US 20140073262 A1 to Gutierrez et al. (Gutierrez), further in view of US 20130303085 A1 to Boucher et al. (Boucher), even further in view of US 20150135305 A1 to Cabrera et al. (Cabrera), and even further in view of US 20110074587 A1 to Hamm et al. (Hamm).

Claims 1/14/40: Waris teaches: 
A method for multi-entity management of an ID node deployed to be shipped with an item in a wireless node network (Waris: Abstract, ¶ 0026-0027), comprising: 
associating the ID node with a first entity user access device (Waris: ¶ 0038 sender personal device; ¶ 0046 showing network connecting personal devices with the PCD, i.e. “package control device” located on package as shown in Fig. 1A and ¶ 0034) [by generating first association data on the ID node…]
the first entity user access device operating as a master node in the network and is operative to communicate directly with a server in the network over a first communication path (Waris: Fig. 1A connection between server and sender device; at least ¶ 0047-0049 showing server communicates information to sender’s device) and separately communicate with the ID node over a second communication path (Waris: Fig. 1A-1B and ¶ 0046 showing PCD communicates with sender through separate communication path) 
wherein the ID node is operative to communicate directly with the first entity user access device over the second communication path (Waris: ¶ 0047-0049 showing PCD and sender device exchanging data; also see ¶ 0083 showing PCD connecting to sender device via Bluetooth) but is unable to directly communicate with the server (Waris: Figs. 1A-1B showing the PCD does not communicate directly with transport management system (TMS))
providing, by the ID node to the associated first entity user device, access to data collected by the ID node if authorized by an initial privilege (Waris: ¶ 0048-0049 server sends transport instructions, security information, and other information to the sender’s device; also see Fig. 3A (330)-(340) and ¶ 0059-0060)
associating the ID node with a shipping entity master node in the network (Waris: ¶ 0049 showing association with transporter’s device; also see Fig. 3A (350 and ¶ 0061) [by generating second association data on the ID node…]
associating the ID node with a second entity user access device (Waris: ¶ 0049, Fig. 3A step (380) showing recipient’s device communicates with the PCD) [by generating third association data on the ID node…]
Waris teaches the previous limitations, and further teaches that the PCD device can detect a Bluetooth connection from each of a sender, transporter, and recipient device for authenticating the users’ devices (Waris: ¶ 0083, also see ¶ 0092, ¶ 0151), but as shown above Waris does not explicitly teach generating association data on the ID node for each of the three devices (i.e. first 

With respect to the limitation: 
the initial privilege having been automatically provided by the server to the first entity user access device before the first entity user access device is provided with access to the data collected by the ID node and separately from an authorization to associate with the ID node provided by the server to the first entity user access device
Waris/Gutierrez teach providing a privilege to the user access device to access data provided by the ID node, but this occurs at the same time as an authorization to be associated with (e.g. pair with) the ID node. However, Boucher teaches a server providing an initial 
Still, to the extent that Waris/Gutierrez/Boucher do not explicitly teach that the initial privilege was automatically provided before the access device is provided with access to the data, Cabrera teaches automatically provided special permissions data for providing access to one or more resources, i.e. analogous to accessing the ID node resources (Cabrera: ¶ 0094; also see ¶ 0123, ¶ 0171-0178, ¶ 0181-0185; ¶ 0246-0250 showing implemented on server), wherein the permissions are provided before access to the resource/resources is allowed to the user’s access system (Cabrera: ¶ 0094-0095). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the methods of automatically providing permissions to access a resource before having access to the resource as taught by Cabrera in the device communication system of Waris/Gutierrez/Boucher, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 

With respect to the limitation: 
providing, by the ID node to the associated shipping entity master node, access to the data collected by the ID node, the transferred privilege provided by the server to the shipping entity master node 
Waris teaches providing, by the ID node to the associated shipping entity master node, access to the data collected by the ID node (Waris: ¶ 0049, Fig. 3A (350) and ¶ 0061 PCD provides data to the transporter’s device) based upon a transferred privilege (Waris: ¶ 0048 server communicates instructions, responsibility, conditions, plans, etc. to transporter’s device; ¶ 0049 and ¶ 0055 transporter’s device is authenticated), the transferred privilege provided by the server to the shipping entity master node (Waris: ¶ 0048 server communicates transport instructions, including responsibilities, conditions, planned pick-up and drop-off info; ¶ 0055 showing transporter device is authenticated using the server’s key). 
Waris/Gutierrez/Boucher/Cabrera do not explicitly teach but Hamm does teach providing privileges to various parties including a shipper permission based on a configuration that may be changed during transport (Hamm: ¶ 0068-0070 showing shipper permissions for accessing info in the configuration; ¶ 0039 the access is provided by certificate server; also see ¶ 0020-0022 
	
With respect to the limitation: 
providing, by the ID node to the associated second entity user access device, access to the data collected by the ID node if authorized by a destination privilege, the destination privilege provided by the server to the second entity user access device during transit of the item to be shipped with which the ID node is deployed; 
Waris teaches providing, by the ID node to the associated second entity user access device, access to the data collected by the ID node if authorized by a destination privilege provided by the server to the second entity user access device (Waris: Fig. 3A steps (380)-(390) server – therefore under the broadest reasonable interpretation the privilege to view the data collected by the ID node is provided at some point during transit; also see ¶ 0020-0022 showing a client must be authenticated by the tracking center, i.e. server, before sensor data is provided, and ¶ 0066 showing permission mechanism governs which parties have access to the data, and as per ¶ 0067 the configuration may be changed during shipment in response to triggering activities. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the methods for managing access permissions with various parties as taught by Hamm in the system of Waris/Gutierrez/Boucher/Cabrera/Hamm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to have included the above teachings of Hamm in the system of Waris/Gutierrez/Boucher/Cabrera/Hamm at the time the invention was filed, with the motivation that “Shippers, carriers, recipients, and other parties often wish to know the location, condition, and integrity of shipments before, during, and after transport to satisfy quality control goals, meet regulatory requirements, and optimize business processes” (Hamm: ¶ 0009).

With respect to the remaining limitation: 
requesting, by the ID node, a software update to program code stored on the ID node from the server regardless of where the data collected by the ID node is stored 
Waris/Gutierrez/Boucher/Cabrera do not explicitly teach a request for updating code stored on the ID node as described above. However, Hamm teaches that a server (tracking center) may be provide updated or new programming to a sensor by storing new or modified instructions in a memory at the device, wherein the updated programming is provided, for example, in response to an alarm provided to the server (tracking center) by the sensor device, i.e. ID node (Hamm: ¶ 0026). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the updating of the sensor device in response to an alarm provided by the sensor device as taught by Hamm in the system of Waris/Gutierrez/Boucher/Cabrera/Hamm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In addition, with respect to claim 14, Waris further teaches a non-transitory computer readable medium (Waris: ¶ 0164).

In addition, with respect to claim 40, Waris further teaches the following features:
An ID node managed by multiple entities using a wireless node network (Waris: ¶ 0026-0027, ¶ 0034), the ID node comprising: 
a node processor (Waris: ¶ 0042 processor)
a node memory coupled to the processor, the memory maintaining code for execution by the processor and data collected by the ID node during operations of the node (Waris: ¶ 0042) 
a short-range communication interface coupled to the processor (Waris: ¶ 0042) and operative to directly communicate with a master node in the network over a short-range communication path (Waris: ¶ 0047-0049 showing PCD and sender device exchanging data; also see ¶ 0083 showing PCD connecting to sender device via Bluetooth) but unable to directly communicate with a server in the network (Waris: Figs. 1A-1B showing the PCD does not communicate directly with transport management system (TMS))

Claims 3, 9-10, 16, 22-23, 41, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140279596 A1 to Waris et al (Waris) in view of US 20140073262 A1 to Gutierrez et al. (Gutierrez), further in view of US 20130303085 A1 to Boucher et al. (Boucher), even further in view of US 20150135305 A1 to Cabrera et al. (Cabrera), even further in view of US 20110074587 A1 to Hamm et al. (Hamm), and even further in view of US 20150039347 A1 to Sharma. 

Claims 3/16/41: Waris/Gutierrez/Boucher/Cabrera/Hamm teach claim 1/14/40. Regarding the limitation:  
wherein the initial privilege comprises a paid privilege to access the data collected by the ID node 
paid subscription, Waris/Gutierrez/Boucher/Cabrera/Hamm do not explicitly teach that the compensation is provided for any additional service (such as accessing the data) beyond delivery of the package. However, Sharma teaches that there is a charge for additional shipping service levels, such as a proactive monitoring service (Sharma: ¶ 0028 “such designations may be used to bill the customer for the additional service level”). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include billing for additional shipping service levels as taught by Sharma in the device communication system of Waris/Gutierrez/Boucher/Cabrera/Hamm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable with the added benefit that billing for additional shipping services would result in additional revenue for a delivery service provider. 

Claims 9/22/47: Waris/Gutierrez/Boucher/Cabrera/Hamm teach claim 1/14/40. Regarding the limitation: 
wherein the destination privilege comprises a paid privilege to access any of the data collected by the ID node 
Waris, as shown in ¶ 0049, teaches that security information is communicated to the recipient and the recipient may then access data from the PCD, further teaches in ¶ 0094-0095 paid subscription, Waris/Gutierrez/Boucher/Cabrera/Hamm do not explicitly teach that the compensation is provided for any additional service (such as accessing the data) beyond delivery of the package. However, Sharma teaches that there is a charge for additional shipping services (Sharma: ¶ 0028 “such designations may be used to bill the customer for the additional service level”). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include billing for additional shipping service levels as taught by Sharma in the device communication system of Waris/Gutierrez/Boucher/Cabrera/Hamm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable with the added benefit that billing for additional shipping services would result in additional revenue for a delivery service provider.

Claims 10/23/48: Waris/Gutierrez/Boucher/Cabrera/Hamm teach claims 1/14/40. Regarding the limitation: 
wherein the destination privilege comprises a paid privilege to access only a limited portion of the data collected by the ID node
Waris teaches that the recipient may access data from the PCD device which as per Gutierrez is based on pairing/authentication information, but Waris/Gutierrez/Boucher/Cabrera do not explicitly teach that the privilege restricts access to only a limited portion of the data 
While Hamm teaches access to only a limited portion of data collected by the ID node, and suggests that the access may be subscription based (Hamm: ¶ 0028), Hamm does not explicitly mention that the subscription is paid. However, Sharma teaches that there is a charge for additional shipping services (Sharma: ¶ 0028 “such designations may be used to bill the customer for the additional service level”). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include billing for additional shipping service levels as taught by Sharma in the device communication system of Waris/Gutierrez/Boucher/Cabrera/Hamm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable with the added benefit that billing for additional shipping services would result in additional revenue for a delivery service provider.


Claims 4-5, 17-18, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140279596 A1 to Waris et al (Waris) in view of US 20140073262 A1 to Gutierrez et al. (Gutierrez), further in view of US 20130303085 A1 to Boucher et al. (Boucher), even further in view of US 20150135305 A1 to Cabrera et al. (Cabrera), even further in view of US 20110074587 A1 to Hamm et al. (Hamm), and even further in view of US 20060220840 A1 to Culpepper et al. (Culpepper).

Claims 4/17/42: Waris/Gutierrez/Boucher/Cabrera/Hamm teach claims 1/14/40. With respect to the limitation: 
wherein the initial privilege comprises a paid privilege to be provided a location of the ID node
Waris teaches accessing data from the PCD device as shown above, and Hamm teaches that users may subscribe to a server that allows the user to access sensor data (Hamm: ¶ 0028; as per above the sensor data includes location) but Waris/Gutierrez/Boucher/Cabrera/Hamm do not explicitly teach that the subscription to access the data is paid. However, Culpepper teaches a paid subscription to a service provider (Culpepper: ¶ 0048) for a tracking service for receiving the location of tracking devices (Culpepper: ¶ 0052, ¶ 0010-0014). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the teaching that a service to accessing location information of a tracking device are paid of Culpepper in the system of Waris/Gutierrez/Boucher/Cabrera/Hamm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
Claim 5/18/43: 
wherein the initial privilege comprises a paid privilege to track an item associated with the ID node over time
Waris teaches accessing data from the PCD device as shown above, and Hamm teaches that users may subscribe to a server that allows the user to access sensor data (Hamm: ¶ 0028; as per above the sensor data includes location) but Waris/Gutierrez/Boucher/Cabrera/Hamm do not explicitly teach that the subscription to access the data is paid. However, Culpepper teaches a paid subscription to a service provider (Culpepper: ¶ 0048) for a tracking service for receiving the location of tracking devices (Culpepper: ¶ 0052, ¶ 0010-0014) that is continuously updated in real-time (Culpepper: ¶ 0095). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the teaching that a service to accessing location information of a tracking device are paid of Culpepper in the system of Waris/Gutierrez/Boucher/Cabrera/Hamm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6-8, 19-21, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140279596 A1 to Waris et al (Waris) in view of US 20140073262 A1 to Gutierrez et al. (Gutierrez), further in view of US 20130303085 A1 to Boucher et al. (Boucher), even further in view of US 20150135305 A1 to Cabrera et al. (Cabrera), even further in view of US 20110074587 A1 to Hamm et al. (Hamm), and even further in view of US 20140006964 A1 to Pan. 

Claims 6/19/44: Waris/Gutierrez/Boucher/Cabrera/Hamm teach claims 1/14/40. Regarding the limitation:  
wherein the initial privilege comprises a privilege for the first entity user access device to manage where the data collected by the ID node is stored 
Waris, as modified above, teaches a sender device (i.e. first entity user access device) having an association with a PCD device (i.e. “ID node”) that allows the sender device to access the data from the PCD device (i.e. initial privilege) and further teaches that the sender device is able to retrieve data from the PCD device and forward the data to a server (Waris: Fig. 3A, ¶ 0049, ¶ 0081-0082) which would be at least partially based upon the initial privilege to access the data. To the extent that accessing and forwarding the data to the server does not amount to managing where the data is stored, Pan teaches that a user device may have the ability to manage where data files from another device are stored, such as in cloud servers, or on the storage of other devices (Pan: ¶ 0036-0037, ¶ 0046-0047; ¶ 0033 showing users buy or lease storage capacity, i.e. associated with a privilege). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the ability to manage where data filed from another device are stored via a first user device as taught by Pan in the device communication system of Waris/Gutierrez/Boucher/Cabrera/Hamm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7/20/45: 
wherein the initial privilege comprises a paid privilege to have the data collected by the ID node uploaded to the first entity user access device over the second communication path 
Waris teaches that the sender device retrieves information stored in the PCD device through the communication path shown in Figs. 1A-1B and ¶ 0046, but Waris/Gutierrez/Boucher/Cabrera/Hamm do not explicitly teach that it is a paid privilege to do so. However, Pan teaches that a user’s may pay for storage capacity in order to upload and access files on a cloud server/data centers (Pan: ¶ 0033 paid privilege; also generally see ¶ 0047-0051 showing registered devices which store data in the cloud based upon input from the first user device). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the payment to store/access data as taught by Pan in the device communication system of Waris/Gutierrez/Boucher/Cabrera/Hamm/Pan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Note: Claim 45 recites “over the short-range communication path via the short-range communication interface” rather than “over the second communication path” but the same analysis/citations provided above applies. Also see Waris: ¶ 0083 for example, showing Bluetooth short range communications.

Claims 8/21/46: 
wherein the initial privilege comprises a paid privilege to have the data collected by the ID node uploaded to the server from the first entity user access device over the first communication path 
Waris, as shown above, teaches that the sender device forwards the info from the PCD device to the server over the communication path between the sender device and server shown in Figs. 1A-1B and ¶ 0047-0049 but Waris/Gutierrez/Boucher/Cabrera/Hamm do not explicitly teach that it is a paid privilege to do so. However, Pan teaches that a user’s may pay for storage capacity in order to upload and access files on a cloud server/data centers (Pan: ¶ 0033 paid privilege; also generally see ¶ 0047-0051 showing registered devices which store data in the cloud based upon input from the first user device). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the payment to store/access data as taught by Pan in the device communication system of Waris/Gutierrez/Boucher/Cabrera/Hamm/Pan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Note: Claim 46 recites “over the longer range communication path” rather than “over the first communication path” but the same analysis/citations above apply. Also see Waris in ¶ 0046 showing personal devices communicate over wireless network such as cellular or internet, etc. 


Claims 11, 24, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140279596 A1 to Waris et al (Waris) in view of US 20140073262 A1 to Gutierrez et al. (Gutierrez), further in view of US 20130303085 A1 to Boucher et al. (Boucher), even further in view of US 20150135305 A1 to Cabrera et al. (Cabrera), even further in view of US 20110074587 A1 to Hamm et al. (Hamm), and even further in view of US 20100216432 A1 to Wu. 

Claims 11/24/49: Waris/Gutierrez/Boucher/Cabrera/Hamm teach claims 1/14/40. Regarding the limitation:  
restricting, by the ID node, the first entity user access device from directly accessing the data collected by the ID node after the ID node is associated with the shipping entity master node
Waris teaches that the sender device and PCD device may lose connection upon release of liability of the package to the shipping entity master node (Waris: Fig. 3A step (340), ¶ 0060, ¶ 0092), which would necessarily restrict the sender device from accessing the data of the PCD device after the transfer of custody, Gutierrez further teaches providing access to tracking data based on an authentication pairing process (Gutierrez: ¶ 0075) suggesting restriction by the tracking tag, and Hamm further teaches restricting access to data collected by a sensor device (Hamm: ¶ 0070-0072). To the extent that Waris/Gutierrez/Boucher/Cabrera/Hamm do not explicitly teach that the restriction is performed by the ID node itself, Wu teaches that a tracking device itself may restrict access to current tracking/location information based on whether or not information about the device/party attempting to access the tracking device is the device that is authorized by the tracking device (Wu: ¶ 0014, ¶ 0027). It would have been obvious to one of . 

Claims 12, 25, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140279596 A1 to Waris et al (Waris) in view of US 20140073262 A1 to Gutierrez et al. (Gutierrez), further in view of US 20130303085 A1 to Boucher et al. (Boucher), even further in view of US 20150135305 A1 to Cabrera et al. (Cabrera), even further in view of US 20110074587 A1 to Hamm et al. (Hamm), and even further in view of US 20140253297 A1 to Kawaguchi et al. (Kawaguchi).

Claims 12/25/50: Waris/Gutierrez/Boucher/Cabrera/Hamm teach claims 1/14/40. Regarding the limitation:  
wherein the data collected by the ID node while the ID node is associated with the shipping entity master node remains owned by a shipping entity related to the shipping entity master node when the second entity user access device is not authorized to access the data collected according to the destination privilege
.

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNTER A MOLNAR/
Examiner, Art Unit 3628

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
April 12, 2021